FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 5, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 11-8066
                                              (D.C. No. 2:10-CR-00263-ABJ-13)
    EFRAIN MEDINA-TALAMANTES,                             (D. Wyo.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, O’BRIEN and HOLMES, Circuit Judges.



         Efrain Medina-Talamantes pleaded guilty to conspiracy to possess with the

intent to distribute, and to distribute, methamphetamine in violation of 21 U.S.C.

§§ 846 & 841(a)(1), (b)(1)(B). His plea agreement included a waiver of the right

to appeal his sentence. Despite the waiver, Mr. Medina-Talamantes has filed an




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
appeal seeking to challenge his sentence. 1 The government has moved to enforce

the appeal waiver. See United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir.

2004) (en banc) (per curiam). Mr. Medina-Talamantes, through counsel,

represents that he “does not object to the motion for enforcement of [the] plea

agreement. Counsel was advised that [Mr. Medina-Talamantes] does not wish to

pursue his appeal any further and does not object to the dismissal of the appeal

with prejudice.” Resp. at 1.

      Although we are not required to address a Hahn factor that the defendant

does not contest, see United States v. Porter, 405 F.3d 1136, 1143 (10th Cir.

2005), we have independently confirmed that: (1) this appeal is within the scope

of Mr. Medina-Talamantes appellate waiver; (2) he knowingly and voluntarily

waived his appellate rights; and (3) enforcing the waiver would not result in a

miscarriage of justice. See Hahn, 359 F.3d at 1325.

      The motion to enforce the plea agreement is GRANTED and this appeal is

DISMISSED.



                                      ENTERED FOR THE COURT
                                      PER CURIAM




1
       Mr. Medina-Talamantes also attempts to appeal from the district court’s
denial of his motion to reopen his conviction, but as the government points out,
there is no record of any such motion having been filed.

                                        -2-